United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Aurora, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-437
Issued: April 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2006 appellant filed a timely appeal from the December 2, 2005 merit
decision of the Office of Workers’ Compensation Programs, which denied his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of appellant’s case.1
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
July 30, 2005.

1

The Board has no jurisdiction to review the new medical evidence appellant submitted on appeal, two reports
from Dr. Mark C. Watts, a neurologist, as that evidence was not before the Office when it issued its December 2,
2005 decision. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On August 3, 2005 appellant, then a 45-year-old clerk, filed a claim alleging that on
July 30, 2005 he developed blurry vision, disorientation, fainting, trouble speaking and an
inability to write, all of which he attributed to heat in the workplace. He received emergency
medical attention that same day. Dr. Jordan R. Ship, the emergency department physician,
related the following history:
“[Appellant] is a 45-year-old male postal worker for the United States Postal
Service. At 12:00 p.m. today he felt very fatigued, developed fatigue,
lightheadedness, felt blurry vision, he felt very warm and had to sit down and stop
working and felt like he was going to pass out. [Appellant] was in apparently a
hot environment, and then after he was driven over here he is actually starting to
feel better. He says the last week or so he has had episodes of _____ [sic] at work
but today was really the worst. [Appellant] apparently was a little bit confused
and having some difficulty with his speech and felt exhausted. The [employing
establishment] was concerned about heat stroke, and he was brought over here for
further evaluation. [Appellant] apparently had recent surgery in March, had a
craniotomy at St. Joseph’s Hospital. [He] himself is unable to [tell] us why he
had the craniotomy, but since that time he apparently has had heat intolerance and
has had some incomplete expressive aphasia or partial expressive aphasia and
difficulty with work finding which gets worse when he is in the heat and better
when he is out of the heat. [Appellant] did not have a syncopal episode in the [ ]
today.”
Dr. Ship saw no findings that concerned him. His clinical impression was near-syncope
and mild partial expressive aphasia secondary to recent brain surgery. Dr. Ship released
appellant to return to work with restrictions on lifting and staying out of a hot environment. In
an attending physician’s report dated July 30, 2005, he indicated that appellant’s diagnosis of
near-syncope was caused or aggravated by employment activity: “Patient describes increasing
heat, heat intolerance since recent intracranial surgery.”
On August 3, 2005 Dr. Ann T. Dickson, a specialist in occupational medicine, reported
that appellant was a good, coherent historian. Appellant related to Dr. Dickson: “It was hot in
the building and I nearly fainted.” He reported three episodes of near-syncope at work over the
past nine days. They all occurred when the warehouse he worked in became hot. It was not an
air-conditioned facility, and the weather was recently very hot. Dr. Dickson offered the
following assessment:
“Near-syncope x 3: I [am] not sure whether this is related to the recent brain
surgery, but the neurosurgeon’s assistant seemed to think so. There may be an
underlying cardiac, metabolic or neurologic cause.
Immediate cardiac
abnormalities ruled out in ED [Emergency Department] but needs more extensive
work-up. Atypical seizures are also in the differential. I expect Tegretol level
was checked in the ED but his PCP [primary care physician] needs to reevaluate
that as well.

2

“Though symptoms may have been precipitated by heat, with recurrent episodes
clustered together, some underlying propensity is most likely the dominant factor.
That being the case, this is not a work-related injury, but manifestations of an
underlying condition.”
Dr. Dickson diagnosed heat syncope, cleared appellant to return to regular duty and
released him from care. On a duty status report also dated August 3, 2005, she wrote that
appellant’s near syncope was “not work related.”
On October 21, 2005 the Office asked appellant to submit additional information,
including an opinion from his physician on the relationship of the diagnosed condition to his
employment activity. The Office asked appellant to have his physician discuss any preexisting
condition secondary to surgery.
In a decision dated December 2, 2005, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish that the claimed medical condition resulted from the
established work-related events.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim. When an employee claims that
he sustained an injury in the performance of duty, he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged. He must also establish that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,5 must be one of reasonable medical certainty,6
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.7

2

5 U.S.C. §§ 8101-8193.

3

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

ANALYSIS
The Office does not dispute that appellant worked in a hot warehouse on July 30, 2005.
Appellant’s consistent description of the work environment is sufficient, absent evidence to the
contrary, to establish the implicated exposure.8 The Board therefore finds that he experienced a
specific exposure at the time, place and in the manner alleged. The question that remains is
whether this exposure caused an injury.
The emergency physician, Dr. Ship, supported causal relationship on July 30, 2005. He
completed an attending physician’s form report indicating that appellant’s diagnosis of nearsyncope was caused or aggravated by employment activity. Dr. Ship explained that appellant
had described increasing heat and heat intolerance since a recent intracranial surgery. The first
problem with this opinion is that a diagnosis of “near-syncope” is a diagnosis of lightheadedness.
It appears to be more a symptom than a diagnosis, a manifestation of some underlying condition
not yet identified. As a practical matter, the Office requires a firm diagnosis of the underlying
condition before it can authorize appropriate medical care and make appropriate payments.9 A
person who claims benefits for a work-related condition has the burden of establishing by the
weight of the medical evidence a firm diagnosis of the condition claimed and a causal relationship
between that condition and factors of federal employment.10
The second and related problem is that Dr. Ship did not fully explain how the heat in
appellant’s work environment caused or aggravated a medical condition. He simply repeated
appellant’s history of increasing heat and of heat intolerance since the intracranial surgery.
Dr. Ship did not support his opinion with sound medical reasoning. Medical conclusions
unsupported by rationale have little probative value.11
Dr. Dickson, the specialist in occupational medicine, diagnosed heat syncope but reported
that appellant had experienced three “near-syncope” episodes. Although she stated that heat may
have precipitated appellant’s symptoms, with recurrent episodes clustered together, she raised
the possibility that this was related to appellant’s recent brain surgery or some underlying
propensity. Dr. Dickson stated there might be an underlying cardiac, metabolic or neurologic
cause. This does not preclude compensation because the aggravation of a preexisting disease or
8

An employee’s statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence. Caroline Thomas, 51 ECAB
451 (2000).
9

See Gaeten F. Valenza, 39 ECAB 1349 (1988). When employment factors cause an aggravation of an underlying
physical condition, the employee is entitled to compensation for periods of disability related to the aggravation.
However, when the aggravation is temporary and leaves no permanent residuals, compensation is not payable for
periods after the aggravation has ceased.
10

E.g., Patricia Bolleter, 40 ECAB 373 (1988).

11

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954); see Connie
Johns, 44 ECAB 560 (1993) (holding that a physician’s opinion on causal relationship must be one of reasonable
medical certainty, supported with affirmative evidence, explained by medical rationale and based on a complete and
accurate medical and factual background). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (discussing
the factors that bear on the probative value of medical opinions).

4

defect is as compensable as an original or new injury.12 But it does highlight that there is no firm
diagnosis of the underlying condition and no sound medical reasoning explaining how the heat in
appellant’s work environment caused or aggravated that underlying condition.13 Dr. Dickson
concluded that appellant’s near-syncope was not work related.
The medical opinion evidence does not establish the essential element of causal
relationship. The Office asked appellant to have his physician submit an opinion on causal
relationship, together with a discussion of any preexisting conditions, but no such evidence appears
in the record. The Board will therefore affirm the Office decision denying appellant’s claim for
benefits.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty on July 30, 2005.
ORDER
IT IS HEREBY ORDERED THAT the December 2, 2005 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

E.g., Charles A. Duffy, 6 ECAB 470 (1954).

13

Dr. Dickson based her opinion that appellant’s near-syncope was not work-related injury on a
misunderstanding of workers’ compensation law. It is not necessary to prove a significant contribution of
employment factors to a condition for the purpose of establishing causal relationship. Beth P. Chaput, 37 ECAB
158 (1985).

5

